^JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                                  U.S. District Court - District of Massachusetts

Place of Offense:                            Category No. _!L                             Investigating Agency

City       Boston                                        Related Case Information:


County         Suffolk                                   Superseding Ind./ inf.                         Case No.
                                                         Same Defendant                            New Defendant
                                                         Magistrate Judge Case Number
                                                         Search Warrant Case Number
                                                         R 20/R 40 from District of

Defendant Information:


Defendant Name            Jovani
                          Jovani Miranda
                                 Miranda                                               Juvenile:            •    Yes        No
                          Is this person an attorney and/or amember ofany state/federal bar;                •    Yes 0 No
Alias Name

Address                   (City & State") Dorchester, Massachusetts

Birth date (Yr only):           SSN (last4#): 6121           Sex M             Race:                     Nationality: USA

Defense Counsel if known:                                                                Address


Bar Number


U.S. Attorney,Information:

^USA          Alathea Porter                                                  Bar Number if applicable

Interpreter:              | | Yes       0 No                       List language and/or dialect:

Victims:                  | |Yes Q No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)              • Yes •        No


Matter to be SEALED:                         Yes        •     No
          f/IWarrant Requested                                Regular Process                      I I InCustody
Location Status:


Arrest Date

[^Already in Federal Custody as of                                                          in
I [Already in State Custody at                                              I [Serving Sentence             |    waiting Trial
i lon Pretrial Release: Ordered by:                                                           on



Charging Document:                      I [complaint                   I IInformation                    [7^Indictment
Total # of Counts:                      I IPetty                       I IMisdemeanor                    I IFelony —

                                                  Continue on Page 2 for Entry of U.S.C. Citations

          I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge a r e
          accurately set forth above.

Date:                 I      (Q 01 ^                 Signature of AUSA:
